Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 1 of 14




                EXHIBIT 1
    Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 2 of 14
CONFIDENTIAL




                               Standards                For
                                    and                 Insurance
                               Protocols                Examination
                                                        Services
                                 Manual




   This document is prepared for the exclusive use of those individuals engaged in completion of medical
   examination and specimen collection services on behalf of customers of ExamOne World Wide, Inc. All
   information contained in this document is proprietary and confidential, is the property of ExamOne World
   Wide, Inc., and may not be copied or used, in whole or in part, without the express written permission of
   ExamOne World Wide, Inc.




                                                                                                   QUEST002578
    Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 3 of 14
CONFIDENTIAL




                                                       Standards
                                                                   For
                                                            and    Insurance
                                                       Protocols   Examination
                                                                   Services
                                                         Manual


                                 Table of Contents

                                                                                 Page

   Standards
           Introduction                                                           1
           Preparing and Scheduling an Exam                                       2
           Contacting Applicants                                                  2
           Accepting “Pre-Set” Appointments                                       5
           Canceling Appointments                                                 5
           Personal Safety                                                        5
           Conducting Examinations                                                5
           Providing Exam Results                                                 6
           Communicating Exam Information to Applicants                           7
           Time Estimates for Service Completion                                  7
           ExamOne Quality Procedures                                             8
           Information Privacy and Security Standards                             8
           Miscellaneous Notes                                                    9


   Protocols
           Collection of Specimens                                                11
           Collection of Physical Measurements                                    23
           Collection of Medical History Information                              26
           Collection of Other Testing Information                                34
           Conducting Older Age Assessments                                       37
           Completing Electrocardiograms                                          42
           Packet and Check Handling                                              43


   Forms
               Laboratory Standard Operating Procedures                          A-1
               Annual Background Check Certification                             A-2
               Confidentiality and Non-Disclosure Acknowledgment                 A-3
               Identification Badge Template                                     A-4

               ECG Manual                                                        B-1




                                                                             QUEST002579
    Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 4 of 14
CONFIDENTIAL




                                        FOREWORD


   As independent medical professionals, ExamOne expects examiners to perform all
   services with the appropriate level of due care and professional skill while maintaining
   adherence to industry accepted standard procedures, federal, state and local regulatory
   requirements, as well as specific standards required by ExamOne’s insurance company
   customers.

   The services you are contracted to provide may include collection of specimens which
   are to be tested at a federally licensed medical testing laboratory. Federal regulations
   mandate that all such laboratories publish standard procedures related to the collection
   and handling of specimens and that anyone performing such collection or handling of
   specimens follows the established procedures. You agree to perform such collections in
   compliance with all applicable standards and procedures for each individual specimen
   collection as defined by the laboratory that will be testing the specimen. The standard
   procedures and practices for ExamOne, a Quest Diagnostics Company are specifically
   included by this reference.




                                                                                      QUEST002580
    Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 5 of 14
CONFIDENTIAL
                                                 ExamOne Standards and Protocols Manual



                                      INTRODUCTION



   ExamOne is committed to providing the highest quality services to the insurance
   industry. ExamOne makes referrals to paramedical and medical examiners for
   examinations related to underwriting of certain insurance products, primarily life
   insurance. Additionally, exams may be conducted involving applicants for Long Term
   Care, Health and Disability insurance. The ExamOne Standards & Protocols Manual is
   designed to familiarize independently contracted examiners with the level of service
   expected by ExamOne and its clients.

   The examination process combines a variety of standard medical procedures with other
   processes that are unique to our industry and to individual clients. Since the information
   resulting from our examinations is used by a wide variety of life insurance companies in
   their underwriting decision making process, each client has a unique set of requirements
   related to the exam process.

   As a skilled medical professional you should already be proficient in the medical
   procedures required to complete exams. The purpose of this manual is to convey the
   standards expected by the insurance companies as well as reflect the communication
   protocols generally expected by insurance companies, agents, brokers and their
   applicants.

   The accuracy of our exam services is important to insurance companies to ensure fair
   evaluation and underwriting of their insurance applications. The level of professionalism
   and timeliness of completing these services is also of great importance to our customers.

   Depending on the services requested by an insurance company, services may be provided
   by either a licensed and/or certified examiner or a physician. Before any services are
   provided by a contractor a copy of his/her current licenses (if required) must be reviewed
   and background checks will be conducted by ExamOne. Each proposed contractor will
   need to be approved by our compliance team prior to completing any exams on behalf of
   clients of ExamOne. Licenses will also be reviewed one month before their scheduled
   expiration. Services provided by physicians will require an active physicians’ license
   with no history of disciplinary action. Any disciplinary actions brought against a
   physician after beginning the contract are a basis for terminating the relationship.




   Return to Table of Contents                     1
                                                                                      QUEST002581
    Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 6 of 14
CONFIDENTIAL
                                                  ExamOne Standards and Protocols Manual


    STANDARDS FOR ARRANGING, CONDUCTING AND REPORTING EXAMS

   A.      PREPARING AND SCHEDULING AN EXAM

   1.      Prepare forms, supplies, and equipment.
   2.      Use the insurance company’s form for service level provided (MD, Paramed).
   3.      The correct lab kit should be used.
   4.      Examiners are expected to provide the following types of equipment and supplies.
           x Appropriate blood and/or urine collection kit (may be supplied by referring
              ExamOne Office)
           x Centrifuge
           x Cloth measuring tape for chest and abdominal measurements
           x EKG machine (if necessary)
           x Portable scale (measuring up to 350 pounds, preferably up to 400 pounds)
           x Retractable steel measuring tape for height (measuring up to 7 feet)
           x Sharps container (if blood sample is required)
           x Blood Pressure cuff of both regular and extra large with a
              Sphygmomanometer
           x Stethoscope
           x Non-Latex Tourniquet and gloves (Please do not use gloves for tourniquets)
           x Watch with a second hand
           x ExamOne Contractor ID Badge


   B.      CONTACTING AN APPLICANT TO SCHEDULE AN EXAM

   This protocol should only be used if your local office is not being centrally scheduled
   (see paragraph 4 for information on centralized scheduling).

   1.      This summary has been compiled from Standards provided by insurance
           companies. Most orders will have both home and business numbers listed for the
           applicant, if necessary and available. The order may also contain a cell phone
           number or email address. When contacting an applicant, please use all contact
           information supplied. Unless expressly requested by an agent, applicant or order
           requestor, no calls should be initiated to an applicant’s home before 8 a.m. or after
           9 p.m. If numbers provided are not correct, please try a phone book or call
           directory assistance. If you still need help, please contact your ExamOne office
           for assistance.

   2.      In accordance with privacy considerations, contact should be made with applicant
           only unless otherwise requested by the referring ExamOne office. Please identify
           purpose of call including name of referring agent (if applicable) and insurance
           company. Agent/order requestor should advise applicant that an examiner will be
           contacting him/her.




   Return to Table of Contents                      2
                                                                                        QUEST002582
    Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 7 of 14
CONFIDENTIAL
                                                   ExamOne Standards and Protocols Manual

   3.       When making contact with an applicant to arrange for an exam, insurance
            companies expect that certain information will be made available to applicants,
            which includes:

            x   Length of exam process (typically 20-30 minutes)
            x   Need to have available physician contact information for physicians seen in
                last 5-10 years
            x   Need to have medical history information available
            x   Requirement for biometric collection, physical measurements, blood and urine
                sample collection
            x   A 4-6 hour fasting period is strongly recommended

   The following illustration is an example of communicating such information:

            “Hello Mr. Smith. My name is ____ and I am an independently
            contracted medical examiner for ExamOne. I am calling on behalf of Mr.
            Jones with XYZ Insurance Company. As part of your application for
            insurance, we need to schedule an exam for you. Is now a good time?
            “Great. This exam should take 20-30 minutes depending on your medical
            history. During the exam, I will be asking you for the names, addresses
            and phone numbers of the doctors you have seen in the last 5-10 years. I
            will also be taking your blood pressure, pulse, height and weight along
            with blood and/or urine samples. We do recommend a 4-6 hour fast. Are
            their particular days or times that would best for you?”

   4.       In order to receive the highest possible number of exam referrals, it is beneficial
            to provide the manager of the referring ExamOne office with your schedule of
            availability, so that the ExamOne office can assist in scheduling referrals for
            service through centralized scheduling, using ExamOne’s “Schedule Now” tool.
            In order to set up your schedule, please have ready a list of the zip codes you can
            service and general dates and times of your availability. If you are not
            participating in centralized scheduling, our recommended calling practices are
            below. The status protocol is designed in concert with ExamOne’s Schedule Now
            process, as well as service planning with some of our key customer partners. The
            referring ExamOne office will expect status updates daily.


     Business
                  Action Expected
       Day
        0         Order received in field office.
        1         Order assigned and initial scheduling contact is attempted with applicant.
                  All contact numbers are attempted. Status updated reflecting such actions.
        2         Scheduling contact is attempted with applicant. All contact numbers are
                  attempted and status updated reflecting such actions.
        3         Scheduling contact is attempted with applicant. All contact numbers are
                  attempted and status updated reflecting such actions.


   Return to Table of Contents                      3
                                                                                       QUEST002583
    Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 8 of 14
CONFIDENTIAL
                                                    ExamOne Standards and Protocols Manual


        4           Scheduling contact is attempted with applicant. All contact numbers are
                    attempted and status updated reflecting such actions.
        5           Scheduling contact is attempted with applicant. All contact numbers are
                    attempted and status updated reflecting such actions.
        6           Scheduling contact is attempted with applicant. All contact numbers are
                    attempted and status updated reflecting such actions. Contact ExamOne
                    office to have postcard sent to applicant and agent contacted if applicable.
        8           Scheduling contact is attempted with applicant. All contact numbers are
                    attempted and status updated reflecting such actions.
        10          Scheduling contact is attempted with applicant. All contact numbers are
                    attempted and status updated reflecting such actions.
        12          Scheduling contact is attempted with applicant. All contact numbers are
                    attempted and status updated reflecting such actions.
        14          Scheduling contact is attempted with applicant. All contact numbers are
                    attempted and status updated reflecting such actions.
        16          Scheduling contact is attempted with applicant. All contact numbers are
                    attempted and status updated reflecting such actions. Contact ExamOne
                    office to have postcard sent to applicant and agent contacted if applicable.
    19 through      Scheduling contact attempted with applicants every 72 hours.
   cancellation


   5.        If you are unable to perform exam at the time applicant requests, please
             immediately advise ExamOne so other arrangement can be made for completing
             the exam. ExamOne can arrange for an alternate examiner if you are unavailable
             when the client has requested.

   6.        If you cannot make contact with applicant after attempting five (5) days in a row,
             notify the referring ExamOne office.

   7.        An agent should never be present during an insurance examination. If the
             examination is taking place at the agent’s office, please inform the agent that the
             exam must be done privately (in a separate room). If the agent arrives at the
             applicant’s home or business when the examination is taking place, they must be
             informed that the examination must be completed privately.

   8.        The original exam belongs to and is paid for by the insurance company that was
             named on the form the examiner originally completed. Please check with the
             referring ExamOne office before providing copies to any agent or third party.

   9.        It is recommended that appointments be reconfirmed before scheduled time. If
             the scheduled appointment is in ExamOne’s order management system 48 hours
             prior to the appointment, our system will call the applicant to confirm the
             appointment.




   Return to Table of Contents                        4
                                                                                          QUEST002584
    Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 9 of 14
CONFIDENTIAL
                                                    ExamOne Standards and Protocols Manual




   C.      ACCEPTING “PRE-SET” APPOINTMENTS

   A “pre-set” is an appointment that has been pre-set by either the agent or the order
   requestor. If you accept a pre-set appointment, please call the applicant immediately to
   confirm day, time, location, and to get any directions. ExamOne’s insurance company
   customers expect and establish as a requirement to keep the appointment even if you have
   not talked with the applicant prior to the appointment.



   D.      CANCELING APPOINTMENTS

   If you need to cancel an appointment or change an appointment due to an emergency or
   scheduling mix-up, please call the referring ExamOne office first, who can either arrange
   for a substitute examiner or assist in contacting the applicant(s) to reschedule your
   appointment for services.



   E.      PERSONAL SAFETY

   As a general rule, an examiner is never expected to complete an examination where
   he/she feels unsafe or uncomfortable. If an Examiner arrives for an examination and finds
   himself/herself in an unusual situation (applicant appears intoxicated, etc.), it is left to the
   discretion of the Examiner to choose to complete the exam if they feel safe or to leave the
   situation. If the examiner feels that they must leave the situation, he/she should notify the
   applicant that someone from ExamOne or their agent will be in contact with them, and
   he/she must notify the referring ExamOne office manager immediately.



   F.      CONDUCTING EXAMINATIONS

   Both insurance companies as well as their insurance applicants expect examiners to
   observe certain standards. Generally these are very similar or the same that you would
   expect to observe when providing other professional services. These are:

   1.      Know all of the standards for such examinations.

   2.      Execute only those procedures you have been engaged to perform.

   3.      Treat each applicant with professionalism, dignity, respect and courtesy.

   4.      Project a professional image during any phone or personal contact with an
           applicant.


   Return to Table of Contents                        5
                                                                                           QUEST002585
   Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 10 of 14
CONFIDENTIAL
                                                   ExamOne Standards and Protocols Manual



   5.      Applicants expect you to dress in a business-like, professional manner when
           performing services. This includes wearing a neat and clean lab jacket, medical
           uniform or business casual dress along with appropriate, closed toe shoes.
           Examples of clothing that would not meet these standards are tank tops, dresses,
           jeans, skirts, shorts, flip flops, etc.

   6.      Insurance companies expect that you will be prepared for each exam procedure
           and that you will have all the necessary equipment.

   7.      Insurance companies expect that you will arrive promptly for each appointment.
           If delay or cancellation is unavoidable, please notify the applicant and the
           referring ExamOne office as soon as possible.

   8.      All medical information is confidential and the content of an exam should not be
           discussed with anyone, including your spouse, children or friends. This
           information should be properly stored as well.

   9.      Please advise your ExamOne office of any problems encountered during an exam.

   10.     Collect and record all information accurately and completely as relayed by the
           client. If any life style or sensitive medical information is provided by client or
           you witness it, we must ensure the insurance company is made aware of this
           information.

   11.     All exams should meet CDC and/or other professional standards for safety and
           health.

   12.     Handle all specimens in accordance with CDC and/or other professional
           standards. See Appendix B for Protocols.

   13.     Insurance companies expect your equipment to be in good working order,
           calibrated regularly and hygienically clean at all times.

   14.     Insurance companies expect the applicant’s physical measurements to be
           measured each time and not verbally asked for.

   15.     All lab slips should be accurately and thoroughly completed.

   16.     All health history questions must be accurately completed.

   17.     Paramedical exams must be completed face to face, not over the phone.




   Return to Table of Contents                       6
                                                                                         QUEST002586
   Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 11 of 14
CONFIDENTIAL
                                                   ExamOne Standards and Protocols Manual

   G.      PROVIDING EXAM RESULTS

   All exams should be reviewed for quality before they are submitted. Generally an exam
   should be submitted no later than 24 hours after its completion. An image of the
   paramedical paperwork must be uploaded to ExamView as it needs to be retained for 26
   months.



   H.      COMMUNICATING EXAM INFORMATION TO APPLICANTS

   If the applicant asks for any medical advice or opinion, the examiner is not authorized by
   the insurance company to provide such advice. If the applicant questions the examiner
   about the significance of any physical finding obtained at the time of the exam, (for
   example blood pressure), the examiner should refer the applicant to his/her personal
   physician for interpretation. If asked anything about the underwriting of the application
   or the insurance policy itself, the examiner should refer the applicant to the insurance
   agent that sold the policy or to the underwriting department of the insurance company.



   I.      TIME ESTIMATES FOR SERVICE COMPLETION

   Based upon experience, the time needed to complete various tests varies, but the
   following is a general estimate (not a standard) which may be a useful reference when
   scheduling appointments.

    EXAM                           Approximate Length      Description of Exam
    Paramed                        15-30 minutes           Includes medical history and vital
                                                           signs

    Physical Measurements          5-10 minutes            BP, pulse, height, and weight

    Short Form                     15-20 minutes           Includes fewer medical history
                                                           questions and vitals than a
                                                           paramed

    Face to Face (LTC)             45-60 minutes           The Long Term Care (LTC) is a
    Assessment                                             comprehensive overview of the
                                                           physical and mental capabilities of
                                                           the mature proposed insured.




   Return to Table of Contents                      7
                                                                                        QUEST002587
   Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 12 of 14
CONFIDENTIAL
                                                   ExamOne Standards and Protocols Manual

    Stress Echocardiogram          2 hours                 The Branch Manager usually
                                                           coordinates this procedure with a
                                                           local hospital or medical facility.




    Physician/Executive Exam       30-40 minutes           Includes medical history with Heart
                                                           Chart and vitals

    Blood Draw (Full or DBS)       15 minutes              Check instructions in kit for further
                                                           information

    EKG                            15 minutes              Resting 12 lead Electrocardiogram

    Treadmill                      30-60 minutes           12 lead EKG on an Exercise/stress
                                                           treadmill

    Chest X-Ray (1 or 2 View)      15 minutes & 20         Radiographic representation of
                                   minutes                 chest
    Heart Chart                    15-20 minutes           Nurse or physician takes BP
                                                           readings, heart history, and a
                                                           doctor examines applicant.



    HOS                            5 minutes               Applicant voids a urine specimen
                                                           that is sent directly to the lab
                                                           designated by the insurance
                                                           company.



    Older Age Supplement           15-20 minutes           This includes DWR, MMSE and
                                                           Mobility tests



   J.      EXAMONE QUALITY PROCEDURE

   ExamOne has always been very proud of the quality of our services. ExamOne’s overall
   accuracy percentage is 99%. Examiners’ work is subject to daily quality control checks
   on exams completed. ExamOne’s Quality Assurance department and the referring
   ExamOne branch office conduct regular reviews of exam quality.



   K.      INFORMATION PRIVACY AND SECURITY STANDARDS

   ExamOne’s insurance customers are responsible for the protection and security of
   protected information (PI) and protected health information (PHI) that are collected and
   utilized during the insurance underwriting process. As a contractor to these insurance
   companies, ExamOne and it’s subcontractors are expected to undertake appropriate



   Return to Table of Contents                       8
                                                                                         QUEST002588
   Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 13 of 14
CONFIDENTIAL
                                                  ExamOne Standards and Protocols Manual

   measures to assure that such information is protected. ExamOne expects each examiner
   to take the necessary steps and utilize best practices to assure that such protections are
   extended to their handling of such information. Such best practices would include:

   1.       Examiners are not to keep copies of any applicant’s record or completed forms
            once you have confirmed receipt of copies by the referring ExamOne office.
            Copies should be provided to the office within 24 hours of completing the exam.
            If an examiner needs to correct an error or has a question regarding a quality
            deduction on your pay check, the office will retain images of the completed
            services.

   2.       It is important that specimens are NEVER left unattended during collection,
            handling and shipping. The approved sites to ship from are your local ExamOne
            office, FedEx office, FedEx drop off box, courier, mail, etc. Specimens must
            NEVER be left on an examiners porch/front door for pickup. Also, if you are
            shipping them yourself, you must retain or provide the air bill number, location
            shipped from and date shipped.

   3.       Always store specimens, paperwork and any other items containing protected
            information in safe manner, protected from theft or unintended information
            disclosure. If transporting specimens or other documents containing PI or PHI in
            your vehicle, always secure them out of sight of the general public.

   4.       All discarded documents containing PI or PHI must be disposed of in a safe
            fashion, and must be destroyed using such equipment as cross-cut shredders.
            Documents containing PI or PHI are never to be discarded without such
            destruction. The referring ExamOne office may be able to assist you with safe,
            appropriate document destruction capabilities.



   L.       MISCELLANEOUS NOTES

        x   We have an examiner proficiency self testing tool available at www.examone.com
            as a resource if you wish to “test” your knowledge of the procedures and
            protocols mandated by our insurance company customers.

        x   If you receive an order on an applicant and during the exam the spouse states they
            also need an exam, NEVER complete an exam without first having an order.

        x   TechView is the ExamOne portal which allows examiners to retrieve and manage
            order information. Please contact the referring ExamOne branch office for
            information related to the access and use of TechView.

        x   It is acceptable to perform an EKG on an applicant who has a pacemaker.




   Return to Table of Contents                      9
                                                                                       QUEST002589
   Case 1:16-cv-05165-ER-KNF Document 3177-1 Filed 02/21/20 Page 14 of 14
CONFIDENTIAL
                                                 ExamOne Standards and Protocols Manual


       x   If you have questions related to the appropriate completion of laboratory
           authorization slips, please contact the referring ExamOne office who can provide
           you with information and examples of correctly completed documentation.




   Return to Table of Contents                    10
                                                                                    QUEST002590
